DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Oshima (US Pub. No. 2017/0334248) in view of Nakamura (US Pat. No. 6,276,415) and Nakasaki (JP60-038209; machine translation relied upon).
Regarding claim 1, Oshima teaches a pneumatic motorcycle tire (it being noted that the claim limitation “for motorcycles” is an intended use which does not further limit the claim) comprising a tread portion 4, sidewall portions 3 and bead portions 2, a carcass 5, a breaker 10, and a spiral belt 6, wherein the aspect ratio of the tire is 60% or more (paragraphs [0027]-[0028] and [0045]; figure 3), with specific embodiments having an aspect ratio of 60% (paragraph [0049]), the spiral belt is formed by spirally winding a ribbon-like strip, which is obtained by rubber-coating two paralleled steel cords, in the tire circumferential direction, in which spiral belt a spacing B (claimed spacing A) between the two steel cords in the ribbon-like strip along the periphery of the spiral belt is 0.8 to 1.5 mm at a tire widthwise 
Regarding claim 3, Oshima teaches a specific embodiment using a twisted steel cord with a structure of 1x5, and additionally discloses that the structure of the cords is not specifically limited, and could be such as 1x2, 3x3, and the like (paragraph [0043]).

Response to Arguments
Applicant's arguments filed May 14, 2021 have been fully considered but they are not persuasive.
Applicant argues that Nakasaki’s reinforcing layers cannot correspond to the recited configuration in which the spiral belt is composed of a closely spaced region M and loosely spaced regions S, and in which the loosely spaced regions S are provided between the closely spaced regions M1, M2, the closely spaced region M1 is centered at the tire equator, and the closely spaced regions M2 are at the respective ends of the spiral belt. It has been clarified above that Nakasaki alone was not being relied upon to provide closely spaced regions at the ends of the spiral belt, but was merely being relied upon to provide motivation for providing additional reinforcement above the respective ends of the spiral belt. Nakamura was being relied upon for the teaching to use a closely spaced regions at the ends of the belt, similar to the closely spaced region provided at the middle of the belt relied upon earlier.
Applicant argues that a criticality has been demonstrated. First, with respect to the text citations within the specification, this is mere argument and not evidence necessary to demonstrate a criticality. With regards to the citation to the examples in tables 1 and 2, it is not commensurate in scope with the amended claims because the aspect ratio of all inventive and comparative embodiments is 70%, which is outside of the amended range of 60% to 40%. Further, applicant’s evidence, of which only table 3 is relevant due to the claim limitation that the aspect ratio is 60% to 40%, does not demonstrate a criticality of the claimed ranges because the only aspect ratio used is 55% as opposed to the claimed range of 60% to 40%, the only spacing A used is 1.3 mm as opposed to the claimed spacing of 0.8 to 1.5 mm, the only spacing in the closely spaced regions M is 1.8 mm, as opposed to the claimed range of 0.8 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant’s argument that Nakamura does not specifically teach a steel cord is not persuasive because Nakamura is not being relied upon to teach the steel cord, Oshima teaches the steel cord.
In response to applicant's argument that neither the problems solved by the claimed invention nor the effects of the claimed invention are disclosed or suggested by the cited prior art, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	June 9, 2021

/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
June 15, 2021